PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/922,013
Filing Date: October 23, 2015
Appellant(s): Kurtis Williams



__________________
Jed H. Hansen
Reg. No. 59,106
For Appellant






EXAMINER’S ANSWER





This is in response to the appeal brief filed on June 10, 2022.

I. 	Grounds of Rejection to be reviewed on Appeal
	Every ground of rejection set forth in the Office action dated January 13, 2022 from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”










II. 	Response to Arguments
A.       Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract) without significantly more.

1. 	Appellant’s argument regarding the 35 U.S.C. § 101 rejection that the pending claims do not recite a judicial exception because claims 1-21 are directed to an improved graphic-user interface for administering real-time dynamic consumer surveys.  See Appeal Br. 17. 
In response to Appellant’s argument, the Examiner respectfully disagrees. The Federal Circuit has explained that “the ‘directed to’ inquiry applies a stage-one filter to claims, considered in light of the specification, based on whether ‘their character as a whole is directed to excluded subject matter.’” Enfish, LLC v. Microsoft Corp. v. Active Network, Inc., 790 F.3d 1343, 1346 (Fed. Cir. 2015)). It asks whether the focus of the claims is on a specific improvement in relevant technology or on a process that itself qualifies as an “abstract idea” for which computers invoked merely as a tool. See id.  1335-36. Here, it is clear from the Specification (including the claim language) that the claims are focused on an abstract idea, and not on an improvement to the graphic-user interface because Appellant does not claim to have invented a new graphic-user interface, instead, using a generic graphic user interface for administering consumer surveys. For example, claim 1 recites “A system for a graphic-user interface for administering real-time dynamic consumer surveys”, comprising steps using a graphic-user interface for: “prompting a consumer with an open-ended question regarding the consumer’s experience with a good or service, receiving a response to the open-ended question, and displaying an indication to indicate to the consumer that an acceptable response has been provided”. The Specification describes that: “the invention relates generally to computer systems for optimizing consumer surveys. More particularly, the present technology relates to an analysis tool that assesses customer responses to an open-ended survey question and tailors additional questions based on deductive processing tools” (see ¶ 2). Thus, no indications that the claimed graphic-user interface is anything other than a generic graphic user interface operating in its ordinary capacity (e.g., displaying data) to implement the recited abstract idea.

2. 	Appellant’s argument regarding the 35 U.S.C. § 101 rejection that Appellant’s invention is in contrast to several holdings by the courts. For example, the court in Core Wireless Licensing S.A.R.L. v. LG Elecs., Inc., 880 F.3d 1356 (Fed. Cir. 2018), and Trading Technologies Int’l v. CQG, Inc., 675 Fed. Appx. 1001 (Fed. Cir. 2017) are held that improvements to generic user interfaces are patent-eligigle.  See Appeal Br. 17. 

In response to Appellant’s argument, the Examiner respectfully disagrees. 
(1) In Core Wireless, the claimed invention involves a graphical user interface (GUI) for mobile devices that displays an application summary of each application on the main menu while those applications are in an unlaunched state. The claims were held patent eligible because they are directed to an improved user interface for electronic devices, not to the abstract idea of an index, In particular, the claims contain precise language delimiting the type of data to be displayed and how to display it, thus improving upon conventional user interfaces to increase the efficiency of using mobile devices. See Core Wireless Licensing S.A.R.L. v. LG Electronics, Inc., 2016-2684, 2017-1922 (Fed. Cir. Jan. 25, 2018). 
(2) With respect to Trading Tech, let alone Trading Technologies is non-precedential and even if it was precedential, Appellant’s claims are unlike the claims in Trading Technologies because the patents at issue recited limitations for a graphical user interface (GUI) to address a specific problem with prior art GUI software for real-time trading of stocks, bonds, options, and similar products. Every step in the illustrative claim in Trading Technologies includes GUI limitations. In view of the interrelated functionality of the GUI limitations, the court determined the claims “required a specific, structured graphical user interface paired with a prescribed functionality directly related to the graphical user interface’s structure.” See Trading Technologies Int’l v. CQG, Inc., 675 Fed. App. 1001, 1004-05 (Fed. Cir. 2017).
In contrast, Appellant’s graphic-user interface is disclosed at a high level of generality and merely invoked as tools for administering consumer survey including displaying the open-ended question, displaying the follow-up question, and receiving responses from consumers.  Thus, the claimed graphic-user interface for displaying information does not reflect any improvement to the functioning of the computer itself, or another technology or technical field. Using “a graphic-user interface” for administering real-time dynamic consumer surveys is merely adding the words “apply it” or using “a particular machine” with an abstract idea, or mere instructions to implement an abstract idea on a computer. See Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020) (“‘Claiming the improved speed or efficiency inherent with applying the abstract idea on a computer’ [is] insufficient to render the claims patent eligible . . . .” (citation omitted)).

B. 	Arguments regarding claims 1-21  under 35 U.S.C. § 103 rejection
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-9, 12, 14-18 and 20-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Luchene (US 2007/0192166), and in view of Strubbe et al., (US 6795808 B1, hereinafter: Strubbe), and further in view of Smeed et al., (US 2010/0131463, hereinafter: Smeed), and Meyer et al., (US 2011/0137696, hereinafter: Meyer).
Claims 10-11 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Luchene and in view of Strubbe, Smeed and Meyer as applied to claims 1-9, 12, 14-18 and 20-21  above, and further in view of Guha et al., (US 2012/0245925, hereinafter: Guha).
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Luchene and in view of Strubbe, Smeed and Meyer as applied to claims 1-9, 12, 14-18 and 20-21 above, and further in view of Chase (US 2004/0230659).

1.  	Appellant argues that the PTO has not shown the existence of all the claimed limitations in the prior art or any suggestion leading to their combination in the manner claimed by Appellants.  Appeal Br. at 23.
Appellant’s argument fails to comply with 37 CFR 1.111(b) because they amount to a general allegation that the PTO has not shown the existence of all the claimed limitations without specifically pointing out what limitations and how the limitations are not teaching or suggesting by the prior art.
2.  	Appellant argues that the Examiner has not met the burden of establishing a prima face case of obviousness with respect to the claims rejected under § 103.  Appeal Br. at 24.
In response to Appellant’s argument, the Examiner respectfully disagrees. The Federal Circuit has repeatedly noted that "the prima facie case is merely a procedural device that enables an appropriate shift of the burden of production." Hyatt v. Dudas, 492 F.3d. 1365, 1369 (Fed. Cir. 2007) (citing In re Oetiker, 977 F.2d 1443, 1445 (Fed. Cir. 1992)). The Court has held that the USPTO carries its procedural burden of establishing a prima facie case when its rejection satisfies the requirements of 35 U.S.C. § 132 by notifying the applicant of the reasons for rejection, "together with such information and references as may be useful in judging of the propriety of continuing the prosecution of [the] application." In re Jung, 637 F.3d 1356, 1362 (Fed. Cir. 2011) (citation omitted). All that is required of the Office is to set forth the statutory basis of the rejection, as well as any reference on which the rejection relies, in a sufficiently articulate and informative manner as to meet the notice requirement of § 132. Id. at 1363; see also Chester v. Miller, 906 F.2d 1574, 1578 (Fed. Cir. 1990) ("Section 132 is violated when the rejection is so uninformative that it prevents the applicant from recognizing and seeking to counter the grounds for rejection.").


3.  	Appellant argues that the automatically created user interface taught by Meyer is not “an indication in the graphic-user interface to indicate…that an acceptable response regarding the consumer’s experience with said good or service has been provided” as set forth in claim 1.  Appeal Br. at 25.
In response to Appellant’s argument, the Examiner respectfully disagrees. Meyer discloses “The user interface 256 may be created automatically when the survey recipient leaves a voice message (e.g., answer or response to the survey). The user interface 256 displays a table 258 having details of the order, store, carrier, driver, customer, customer contact information, promised delivery time window, actual arrival time, etc. (detail information regarding the consumer’s experience with the good or service); The user interface 256 also includes a table 260 displaying the survey questions, response options, and the answer provided. Table 260 also displays a calculation of the average score (indicates whether the response is acceptable, such as below 3 is unacceptable, and 3-5 is acceptable)” (see ¶ 109); “The user interface 256 also includes a link 257 allowing the user to respond to the survey recipient” (see ¶ 110); “The user interface 266 may be created automatically when the overall score 267 displayed in a survey result section is below an acceptable threshold. For example, if the survey questions are based on a five-point scale with “5” representing complete satisfaction and “1” representing complete dissatisfaction, then a threshold of about 3.0 (or any other suitable number) may be set.” (see ¶ 111). Thus, Meyer suggests at least a user interface for displaying a score indicates whether survey result of the survey recipient is acceptable). 
Even though the user interface in Meyer’s example is only displaying an unacceptable indication (¶ 111: below 3.0) for the survey result, however, it is obviously that the user interface can also display an acceptable indication for the survey result (see Fig. 26). [I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonable be expected to draw therefrom.” In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). See also MPEP 2144.01. 
Besides, the recitation “to indicate to the consumer that an acceptable response regarding the consumer’s experience with said good or service has been provided” is merely describing the intended use of the “indication in the graphic-user interface”. The recitation of intended use of the claimed invention does not serve to differentiate the claim from the prior art (see MPEP §2103 I C). A recitation of the intended use of the claimed product must result in a structural difference between the claimed product and the prior art in order to patentably distinguish the claimed product from the prior art. If the prior art structure is capable of performing the intended use, then it reads on the claimed limitation. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) ("The manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself."); In re Otto, 136 USPQ 458,459 (CCPA 1963). See also MPEP §§ 2114 and 2115.
Therefore, given the broadest reasonable interpretation to one of ordinary skill in the art, Meyer teaches the limitations in the form of Appellant claimed. 

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,

/PAN G CHOY/           Primary Examiner, Art Unit 3624                                                                                                                                                                                             




Conferees:

/PATRICIA H MUNSON/           Supervisory Patent Examiner, Art Unit 3624                                                                                                                                                                                             

Jerry O’Connor     /GJOC/           Supervisory Patent Examiner,           Group Art Unit 3624                                                                                                                                                                                             



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.